Citation Nr: 0732020	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a dental disorder 
for the purposes of VA compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims 
seeking service connection for Meniere's syndrome, PTSD and a 
dental disability.

Although the veteran initially asserted a claim of service 
connection for PTSD, in his statements and testimony, he 
articulated his claim in more general terms.  As such, the 
Board has recharacterized his claim as stated on the title 
page.

In dental claims, RO's adjudicate claims of entitlement to 
service connection and VA Medical Centers adjudicate claims 
of entitlement to VA outpatient treatment.  Because this 
appeal stems from an RO determination denying service 
connection for dental disability, the Board's jurisdiction is 
limited to considering whether service connection is 
warranted for purposes of VA compensation.  Any claim for 
eligibility for VA outpatient treatment should be referred to 
the VA Medical Center for any appropriate action.  

The veteran's Meniere's syndrome and psychiatric disability 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran served on active duty from June 1953 to May 
1955.

2.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of VA compensation, have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.150 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In March and May 2004 letters, the RO notified the veteran of 
the elements necessary to establish a claim of service 
connection for this disability.  The letters notified him of 
the first element, i.e., that the evidence needed to show 
that the disability was related to service.  The letters also 
satisfied the second and third elements because they advised 
him of the evidence that he was responsible for submitting 
and identified the evidence that VA would obtain.  As to the 
fourth element, the letters advised the veteran to submit to 
VA any pertinent evidence in his possession.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although VA has not notified the veteran of these 
criteria, since the preponderance of the evidence is against 
service connection, any issue relating the degree of 
disability or appropriate effective date is moot.  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board acknowledges that the 
veteran's service medical records were destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  The 
Board recognizes its heightened obligations in cases where 
service medical records are unavailable, and in this decision 
will rely on the uncontroverted facts as reported by the 
veteran.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); Russo v. Brown, 
9 Vet. App. 46, 51 (1996).

As to his post-service records, pursuant to 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2007), although 
VA is required to "make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for benefits" so long as he "adequately 
identifies those records and authorizes the Secretary to 
obtain them," VA's duty to secure records extends only to 
relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (defining relevant evidence for purposes of 
38 U.S.C.A. § 5103A); see also Loving v. Nicholson, 19 Vet. 
App. 96, 102 (2005).  The Board acknowledges that VA 
outpatient treatment records from the New York, New York, VA 
Medical Center, dated from 1955 to 1974, have not been 
associated with the claims folder, and are deemed 
constructively of record; however, because based on the 
uncontroverted facts the veteran is not eligible for VA 
compensation for a dental disability, see VAOPGCPREC 5-97, 62 
Fed. Reg. 15566 (1997) (dental extractions during service are 
not tantamount to dental trauma, because trauma of teeth, 
even extractions, do not constitute dental trauma), the Board 
finds that a remand to obtain these VA records is not 
necessary to adjudicate this claim because the records would 
have no reasonable possibility of substantiating the claim.  
Id.  The Board further finds that pertinent records from all 
relevant sources identified by him, and for which he 
authorized VA to request have been associated with the claims 
folder.  38 U.S.C.A. § 5103A.  In addition, the transcript of 
the veteran's October 2005 RO hearing testimony is of record.  

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion for with 
respect to this claim.  As will be discussed in detail below, 
however, in light of the uncontroverted facts, the Board 
finds that the evidence, which indicates that the veteran did 
not experience dental trauma in service, an examination is 
not necessary to decide the claim.  The Board thus finds that 
no further action is necessary to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background and Analysis

The facts of this issue are not in dispute.  In his 
statements and testimony, the veteran contends entitlement to 
service connection for a dental condition on the basis that 
he received treatment for the condition during service.  In 
support, while acknowledging that he had dental problems at 
service entry, he points out that he was fitted with 
dentures, and in essence asserts that the in-service care was 
in extracting multiple teeth was so traumatic that he bled 
for almost a week.

The Board reiterates that because the service medical records 
are unavailable, VA has a heightened duty to consider the 
benefit of the doubt rule, and has, for the purposes of this 
decision, adopted the facts reported by the veteran as true.  
See Cromer v. Nicholson, 19 Vet. App. at 217; Russo v. Brown, 
9 Vet. App. at 51.  

Disability compensation may be provided for certain specified 
types of service-connected dental disorders.  The types of 
dental disorders that may be compensable include 
irreplaceable missing teeth and disease or damage to the jaw.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing teeth 
may be compensable for rating purposes under Diagnostic Code 
9913 ("loss of teeth, due to loss of substance of body of 
maxilla or mandible without loss of continuity").  However, 
the Note immediately following states, "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 
9913.  

In this case, there is no competent evidence that the veteran 
suffered in-service injury or disease of the jaw, or any of 
the other conditions listed as compensable dental and oral 
conditions under the rating schedule, and in fact, he does 
not contend otherwise.  See 38 C.F.R. § 4.150.  Further, as 
noted above, dental extractions during service are not 
tantamount to dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15566 (1997).  Thus, he is not eligible for compensation for 
any dental disorder.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental disorder.  





ORDER

Entitlement to service connection for a dental disorder for 
the purposes of compensation is denied.


REMAND

Also before the Board are the veteran's claims of service 
connection for Meniere's syndrome and psychiatric disability.  
For the reasons set forth below, the Board must remand these 
issues for further development.

The Board reiterates that the veteran's service medical 
records were reportedly destroyed in the 1973 NPRC fire.  
During the October 2005 RO hearing, however, he testified 
that within a year of his discharge from service he began 
receiving VA treatment for his Meniere's syndrome.  Indeed, 
the veteran identified by name a particular physician who 
treated him for this condition for approximately 20 years.  
Further, VA outpatient treatment records associated with the 
claims folder reflect that, in the context of receiving care, 
the veteran reported receiving treatment at the New York, New 
York, VA Medical Center in the 1950s.  In this regard, the 
Board notes that following the October 2005 hearing, in an 
October 2005 letter, the RO advised the veteran that, based 
on his testimony, additional evidence was needed before a 
final determination on his claims could be made.  Following 
that letter, however, the RO neither sought nor obtained any 
additional evidence.  

Although the RO has attempted to obtain records of the 
veteran's care for this period from the Bronx, New York, VA 
Medical Center, the veteran has repeatedly insisted that the 
treatment he received was not at that facility, but was 
instead provided at the VA Medical Center on East 23rd Street 
and 1st Avenue in Manhattan (New York, New York).  In this 
regard, the Board observes that there continues to be a VA 
Medical Center at that location.  Because records generated 
by a VA facility that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators, VA must obtain these records.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Thus, the Board has no discretion and 
must remand this matter to obtain those records.  

In addition, in sworn testimony, the veteran reports that he 
began having ear pain and dizziness during service, that the 
symptoms had persisted since that time, and that he was 
diagnosed as having Meniere's syndrome at the VA Medical 
Center in New York, New York, in approximately 1955 or 1956, 
i.e., within a year of his discharge from active duty.  He 
also states that the condition has been chronic since that 
time.  Similarly, with respect to his psychiatric disability 
claim, the veteran reports having psychiatric symptoms since 
service.  The record shows that the veteran has been 
diagnosed as having both Meniere's syndrome and psychiatric 
disability, including PTSD, and in the course of seeking 
treatment for these conditions, has noted the in-service 
onset of the disabilities.  The claims folder, however, does 
not contain any medical evidence addressing whether either 
condition is related to or had its onset during service.  As 
such, these claims must be remanded.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As to the PTSD aspect of his psychiatric disability claim, 
the Board observes that the veteran has been diagnosed by VA 
examiners as having this condition based on two in-service 
stressors, in-service dental treatment and combat.  Although 
the service medical records have been destroyed by fire, the 
Board finds that the veteran is competent to report receiving 
in-service dental treatment.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Further, the veteran has been 
diagnosed as having PTSD due to his in-service dental 
experiences.  

The veteran has also been diagnosed as having PTSD by VA 
examiners who have attributed the disability to his reported 
combat experiences.  Here, the veteran served in Korea during 
the Korean Conflict, (although he entered service only 35 
days before the Armistice was signed), but was not awarded 
any decorations that definitely show that he engaged in 
combat while serving there.  He has also not provided any 
details regarding his circumstances of his combat.  The RO 
has denied service connection on the basis that his non-
combat stressor, i.e., the dental treatment, could not be 
verified, and because the evidence does not show that he 
engaged in combat since he was not awarded any medals that 
reflect combat participation.  

The Board notes that a determination as to whether the 
veteran engaged in combat requires the evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence, and cannot be based solely on a lack of receipt of 
medals showing combat service.  See Moran v. Principi, 17 
Vet. App. 149, 154 (2003); Gaines v. West, 11 Vet. App. 353, 
359 (1998); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6257 
(2000).  On remand, the AMC must request that the veteran 
provide additional details regarding his assertion that he 
participated in combat while serving in Korea.

Finally, in a stressor statement filed at the RO in April 
2004, on a form titled, "Information In Support Of Claim for 
Service Connection for Post-traumatic Stress Disorder (PTSD) 
Secondary to a Personal Assault," in parenthesis, the 
veteran added, "Dentist."  To the extent that the veteran 
seeks service connection for PTSD as due to an in-service 
personal assault, albeit in the context of receiving dental 
care, the Board notes that VA has established special 
evidentiary procedures for this type of claim.  See 38 C.F.R. 
§ 3.304(f)(3); see also Patton v. West, 12 Vet. App. 272, 278 
(1999).  Because VA has not, to date, provided the veteran 
with notice of these provisions, for this reason as well, 
that part of his psychiatric disability claim seeking service 
connection for PTSD must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should a letter send the 
veteran and his representative that 
explains, what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate that part of 
his PTSD claim based on an in-service 
personal assault.  In doing so, the AMC 
should provide him with the criteria 
set forth in 38 C.F.R. § 3.304(f)(3).  

2.  The AMC should obtain any pertinent 
medical records from the New York, New 
York, VA Medical Center, dated since 
June 1955.

3.  The AMC should request the veteran 
to provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating 
to his claimed service stressors.  With 
regard to his in-service dental 
treatment, he should be advised that he 
can report lay statements that 
corroborate his account of in-service 
care, as well as of his psychiatric 
problems since that incident, such as a 
statement from his spouse.  The veteran 
should also report any details relating 
to his statement that he engaged in 
combat.  The veteran should be advised 
that any additional information would 
be helpful to obtain supportive 
evidence of the claimed in-service 
stressors and that he should be 
specific as possible so that an 
adequate search for corroborating 
information can be conducted.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the AMC should arrange for 
the veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of his 
Meniere's syndrome.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should rule in or 
exclude a diagnosis of Meniere's 
syndrome and comment as to whether it 
is at least as likely as not that the 
condition is related to or had its 
onset during his period of active duty.  
In offering this impression, the 
examiner must acknowledge and discuss 
the veteran's report of an in-service 
ear pain and dizziness, as well as his 
statement that he was initially 
diagnosed with the condition within a 
year of his discharge at the New York, 
New York, VA Medical Center, as well as 
his report of a continuity of post-
service symptoms.  The rationale for 
any opinion expressed should be 
provided in a legible report.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  In doing 
so, the examiner must comment on the VA 
diagnoses of PTSD due to both in-
service dental treatment as well as due 
to combat and the veteran's report of a 
continuity of psychiatric symptoms 
since service.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

6.  The AMC should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted, the 
AMC should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


